DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 22 is allowable over the prior art of record, because the prior art of record does not disclose a plurality of DC/DC power converters having outputs coupled in series thereby forming a series string; a controller comprised in one of the plurality of DC/DC power converters. wherein the controller comprises a communication interface configured to; receive temperature data from a temperature sensor, wherein the temperature data is indicative of an overheating condition of a DC power source and transmit at least one communication indicative of the overheating condition to a central analysis station; and an overvoltage protection circuit connected in parallel to the series string and configured to prevent a voltage across the series string from increasing above a regulated level.
Claim 32 is allowable over the prior art of record, because the prior art of record does not disclose a system comprising: a plurality of DC/DC power converters having outputs coupled in series thereby forming a series string: a DC power source coupled to an input of one of the plurality of DC/DC power converters; an inverter comprising a central data logging device, wherein an input of the inverter is connected across the series string; a temperature sensor coupled to the DC power source; and a communication interface coupled to temperature sensor and configured to transmit an 
Claim 33 is allowable over the prior art of record, because the prior art of record does not disclose A method comprising: receiving, with a plurality of DC/DC converters, power from a plurality of DC power sources, wherein outputs of the DC/DC converter are connected in series to form a series string: outputting, with the plurality of DC/DC converters, the power to an inverter having an input connected across the series string; receiving, by a controller comprising at least one communication interface, temperature data from a temperature sensor coupled to one of the plurality of DC power sources, wherein the temperature data indicates an overheating condition; transmitting, by a communication interface to a central data logging device in the inverter, at least one communication indicative of the overheating condition; and preventing, with an overvoltage protection circuit, a voltage across the input of the inverter from exceeding a predetermined level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836